Citation Nr: 0411100	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

Whether new and material evidence has been submitted to reopen the 
claim of service connection for a right knee disability.  

Whether new and material evidence has been submitted to reopen the 
claim of service connection for defective hearing of the right 
ear.  

Whether new and material evidence has been submitted to reopen the 
claim of service connection for a right eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 1969.  

By rating action in August 1969, the RO denied service connection 
for a right knee disability, defective hearing of the right ear, 
and a right eye disorder.  The veteran was notified of this 
decision and did not appeal.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a June 2000 decision by the RO which found that new 
and material evidence had not been received to reopen the claims 
of service connection for a right knee disability, hearing loss of 
the right ear, or a right eye disorder.  In October 2003, a 
hearing was held at the RO before the undersigned member of the 
Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has been 
obtained by VA.  

2.  Service connection for a right knee disability, hearing loss 
of the right ear, and a right eye disorder was finally denied by 
an unappealed rating decision by the RO in August 1969.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claims are either cumulative of 
evidence already of record or is not so significant that it must 
be considered in order to fairly decide the merits of the claims.  

CONCLUSIONS OF LAW

1.  The August 1969 rating decision that denied service connection 
for a right knee disability, defective hearing of the right ear, 
and a right eye disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has not been submitted to reopen the 
claim of service connection for a right knee disability.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 
2002); C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2003).  

3.  New and material evidence has not been submitted to reopen the 
claim of service connection for defective hearing of the right 
ear.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2003).  

4.  New and material evidence has not been submitted to reopen the 
claim of service connection for a right eye disorder.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 2002); 
C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  

It should be noted that with respect to claims requiring new and 
material evidence, the VCAA states that, "[n]othing in this 
section shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
Furthermore, the regulation pertaining to the definition of new 
and material has been amended.  (See 38 C.F.R. § 3,156(a)).  
However, this amendment is effective only for claims filed on or 
after August 29, 2001.  Consequently, the current appeal will be 
decided under the old version of § 3.156(a) as is outlined in the 
decision below.

In the instant case, the Board finds that the duty to assist and 
notify as contemplated by applicable provisions, including the 
VCAA, have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board is cognizant of the recent decision by the United States 
Court of Appeals for Veterans Claims (hereinafter, "the Court") in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held, in 
essence, that the notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the claim.  
As the veteran's claim was initiated prior to the enactment of 
VCAA, short of voiding the appeal ab initio, and restarting the 
claim process, strict compliance with the holding in Pelegrini is 
not possible.  However, in this case, the Board is satisfied that 
the spirit VCAA was complied with.  The veteran and his 
representative were notified of VCAA by letter in May 2001, were 
afforded a personal hearing before the undersigned member of the 
Board, were provided an opportunity to submit evidence, were 
furnished with the appropriate laws and regulations applicable to 
the issues on appeal, and were given ample time to respond.  Thus, 
to allow the appeal to continue would result in nonprejudical 
error.  

Finality

Service connection for a right knee disability, hearing loss of 
the right ear, and right eye disorder was denied by the RO in 
August 1969.  The veteran was properly notified of the decision, 
and did not appeal that action.  The decision became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim is pertinent in the 
consideration of the issues on appeal.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional responsibility 
to consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).  New and material evidence is defined by 
regulations as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2003).  

The evidence of record at the time of the August 1969 rating 
decision included the veteran's service medical records and a VA 
examination report.  The service medical records showed that the 
veteran had a right knee disability, diagnosed as osteochondritits 
dissecans, from a basketball injury prior to entering military 
service.  He was placed on permanent assignment limitations, with 
no crawling, stooping, running, jumping, or prolonged standing or 
marching.  The limited duty was permanent throughout his military 
service.  The records show that he was seen on numerous occasions 
for recurring pain and occasional swelling in the right knee, and 
that he denied any additional injury to the right knee during 
service.  While in Germany, the knee was put in a cast for three 
months with no improvement in his symptoms.  In January 1967, he 
was then transferred stateside for further evaluation with a 
recommendation for medical discharge.  Service medical records are 
silent for any right eye or ear complaints.  The February 1969 
separation physical examination report was silent for any right 
knee pathology.  His eyes were tested and he was found to have 
20/20 vision in both eyes.  Likewise, no hearing loss was detected 
on audiometric testing.  The February 1969 Report of Medical 
History noted the preexisting right knee problems.  

The August 1969 VA examination showed no swelling, crepitus, or 
tenderness in the right knee.  Range of motion, motor function and 
sensation were normal, and there was no evidence of instability.  
Uncorrected vision was 20/20, bilaterally, and there was no 
evidence of any eye pathology.  Chronic, nosuppurative, bilateral 
otitis externa was noted on examination.  Audiological examination 
revealed normal hearing in each ear.  X-ray studies of the right 
knee showed osteochondritis dissecans involving he inferior 
articular surface of the medial condyle of the femur and a small 
nidus of bone in the situ.  The diagnosis was osteochondritis 
dissecans, asymptomatic.  

Based on the evidence above, the RO denied service connection for 
a right knee disability, right ear disorder, including defective 
hearing, and a right eye disorder in August 1969, on the basis 
that there was no evidence of a hearing loss or right eye 
disability during service, and no evidence of a right ear 
disorder, including hearing loss, or a right eye disability on 
examination.  The RO also found that there was no evidence of 
aggravation or increased pathology in the veteran's pre-existing 
right knee disability which could be related to military service.  
The veteran was notified of this decision and did not appeal.  

The evidentiary record shows that the veteran submitted his 
requests to reopen the claims in June 1976 and March 1982.  On 
each occasion, he was notified that the disabilities at issue had 
been denied previously and that new and material evidence was 
needed to reopen the claims.  The veteran did not respond to the 
RO's letters, and no further action was undertaken by the RO.  

The evidence added to the record since the August 1969 rating 
decision includes numerous VA in- and outpatient records from 1973 
to 1999, and a transcript of a personal hearing at the RO before 
the undersigned member of the Board.  

The additional VA medical records show treatment on numerous 
occasions for various maladies from 1973 to 1999, primarily 
involving cardiovascular and low back problems.  There were very 
few records for treatment of the disabilities at issue on appeal.  
An audiological examination in May 1993 showed a decrease in 
puretone thresholds from 1,000 through 4,000 hertz.  Speech 
recognition ability was 88 percent in the left ear and 96 percent 
in the right ear.  The diagnosis on a VA hospital report in May 
1993 included high frequency sensorineural hearing loss, 
bilaterally.  The veteran was seen for a right ear infection of 
one month duration in January 1994.  

The additional records, while "new" to the extent that they were 
not previously reviewed, are essentially cumulative and redundant 
of information previously considered.  Moreover, the additional 
evidence does not relate any current right knee disability, 
hearing loss, or right eye disorder to military service.  

At the personal hearing in October 2003, the veteran testified 
that he believed that some of his service medical records were 
missing.  He noted that he was assigned permanent limited duty 
during service and was prohibited from any running, jumping, 
stooping, marching, or prolonged standing.  Parenthetically, the 
Board notes that despite the permanent profile, the service 
medical records show that he was treated for a left foot sprain 
when he fell playing basketball in September 1967.  He reported 
treatment after being stabbed in the eye with a fork while trying 
to break up a fight, and believed that his current blurred vision 
was related to that injury.  He also testified that he believed 
that his current hearing loss was related to exposure to acoustic 
trauma during service.  

As to the veteran's testimony, lay persons are not competent to 
offer medical opinions, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution 
of an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  

Regarding the veteran's claim of missing service medical records, 
the Board notes that the evidentiary record includes medical 
reports from all of the military posts identified by the veteran, 
including Camp Pickett, Virginia, Ft. Knox, Kentucky, 71st Evac 
Hospital, APO San Francisco, and a transfer report from the 97th 
General Hospital Frankfurt, detailing treatment at the 98th 
General Hospital in Neubruecke, Germany.  A response to a request 
for specific records from various military hospitals from the 
National Personal Records Center (NPRC) in June 1969 indicated 
that all available records had been obtained.  Furthermore, the 
Board notes that a comprehensive VA examination shortly after 
discharge from military service showed no evidence of any eye 
pathology, normal hearing and vision, and essentially normal 
function in the right knee.  Thus, the absence of any particular 
service medical record would not, by itself, aid the veteran's 
claim to reopen, as the evidence must show that a current 
disability was related to military service.  Here, the veteran 
offers no new evidence other than his assertion that some of his 
service medical records are missing.  

In summary, the Board finds that the additional evidence is not 
new and material, since it does not include competent medical 
findings linking any current right knee disability, hearing loss, 
or right eye disorder to service.  The medical reports and 
testimony do not offer any new probative information and are 
merely cumulative of evidence already of record.  Accordingly, a 
basis to reopen the claims of service connection for a right knee 
disability, hearing loss of the right ear, or a right eye disorder 
has not been presented.  


ORDER

As new and material evidence has not been submitted to reopen the 
claim of service connection for a right knee disability, the 
appeal is denied.  

As new and material evidence has not been submitted to reopen the 
claim of service connection for defective hearing of the right 
ear, the appeal is denied.  

As new and material evidence has not been submitted to reopen the 
claim of service connection for a right eye disorder, the appeal 
is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



